Citation Nr: 0027427	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain, currently rated 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.

The appeal arises from the March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying an increased rating above 
the 40 percent then assigned for lumbosacral strain. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in August 1994.  A transcript of 
that hearing is included in the claims folder.  


REMAND

The veteran was born in February 1909 and is now 91 years 
old.  He has a number of physical disabilities in addition to 
his service-connected lumbosacral strain.  In September 1995 
a report was received from a social worker indicating that 
the veteran was a patient in a state nursing home and was 
receiving intermediate nursing care.  A report from D. M. 
Abelson, M.D., dated in January 1998 indicated that some of 
the physical disabilities include hypertension and congestive 
heart failure, both of which are controlled, right 
hemiparesis, anemia, and peripheral arterial insufficiency.  

As regards the service connected low back disorder, at a VA 
examination in November 1997, the veteran's history was noted 
of low back pain radiating to the right leg.  The veteran 
complained of difficulty sleeping due to pain, constant pain 
over the spine, stiffness, weakness, and fatigue.  He 
reported using Tylenol as needed.  The examiner commented 
that there was definite lack of endurance.  The examiner 
further noted that the veteran used a wheelchair as needed 
and also walked with a walker, but he was very elderly, 
feeble, and weak.  Upon examination, there was no spasm over 
the spine, but there was tenderness over L5-S1.  The veteran 
could not perform range of motion due to pain, with the 
exception of flexion to approximately 20 degrees.  The 
veteran nearly fell over when he stood up.  X-rays of the 
lumbar spine showed hypertrophic osteoarthritis, and 
degenerative disc disease at L4-L5 and L5-S1.  The examiner 
diagnosed degenerative joint disease of the lumbar spine and 
degenerative disc disease at L4-L5 and L5-S1.  The examiner 
assessed that the veteran could barely perform any daily 
activities.  

Upon VA examination in June 2000 it was noted that the 
veteran had a history of multiple surgeries on the skull, 
that he currently had right hemiparesis.  The veteran was in 
a wheelchair, wore a leg splint, and could barely stand up.  
The veteran complained of constant pain.  He currently took 
multiple medications including Ultram and Darvocet.  Upon 
examination, the veteran was stooped and had spasms and 
tenderness.  There were no neurological abnormalities.  Range 
of motion could not be tested because the veteran could not 
stand up.  May 2000 X-rays were noted to show degenerative 
disc disease in the lower lumbar spine, and compression 
deformities in the lower thoracic spine.  The examiner 
diagnosed severe degenerative disc disease of the lumbar 
spine and compression deformities of the lower thoracic spine 
with severe functional disability and inability to ambulate.  

The veteran is service connected for lumbosacral strain, 
which has been assigned a 40 percent rating under Diagnostic 
Code 5295.  This 40 percent rating represents the highest 
schedular rating assignable under Diagnostic Codes 5295 
and/or 5292. 38 C.F.R. § 4.71a (1999).  Diagnostic Codes 5292 
and 5295 are applicable for limitation of motion of the 
lumbar spine and lumbosacral strain, respectively.  However, 
analogously, a 60 percent rating may be assigned under 
Diagnostic Code 5293 if the service-connected low back 
disorder is productive of pronounced low back disability, as 
opposed to severe low back disability.  38 C.F.R. § 4.20, 
Diagnostic Code 5293 (1999).  An extraschedular rating may be 
assigned in cases of exceptional or unusual disabilities with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999). 

When reviewing the level of disability due to a service-
connected disorder affecting the group of minor joints making 
up the lumbar spine, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (1999); DeLuca v. Brown,  8 
Vet.App. 202 (1995).

The Board is aware of the obvious difficulties involved in 
examining the veteran, and, more specifically, in discerning 
the degree of disability associated with the back disorder.  
However, an attempt must be made to do this, to afford the 
veteran the all benefits to which he is entitled, and to 
comply with Court precedent in DeLuca, supra. Upon remand 
examination, the examiner must discuss whether the veteran 
has pain on undertaking motion of the lumbosacral spine, 
weakness, fatigability, or incoordination, to comply with 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Further, an opinion 
must be obtained addressing whether the service-connected 
lumbosacral strain produces pronounced low back disability as 
distinguished from severe low back disability.  An opinion 
must also address whether the service-connected lumbosacral 
strain, as distinguished from other disorders, results in 
frequent periods of hospitalization and/or produces marked 
interference with employment.  

The RO must consider a higher schedular rating by analogy to 
Diagnostic Code 5293.  38 C.F.R. § 4.20 (1999).  The RO must 
also consider whether the claim should be referred to the to 
the Director, Compensation and Pension, for extraschedular 
consideration.

The case is therefore REMANDED to the RO for the following 
development:

1.  Records of treatment and 
participation in activities at the 
Southeastern Pennsylvania Veterans' 
Center, and records of treatment or 
hospitalization at Lankenau Hospital, 
Philadelphia, Pennsylvania, since October 
1994, should be obtained.  All such 
records obtained, and not currently of 
record, should be associated with the 
claims folder.

2. The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's present service-connected 
lumbosacral strain.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner prior to examination, and 
the examiner must state in the 
examination report that the claims folder 
has been reviewed.  To the extent 
possible (recognizing the veteran's 
physical limitations), the examiner 
should attempt to conduct range of motion 
testing of the lumbar spine, specifying 
the range of motion in degrees and in all 
planes.  The examiner should comment as 
to whether the clinical findings 
referable to the service-connected 
lumbosacral strain are pronounced, as 
opposed to severe in degree.  The 
examiner should also review pertinent 
aspects of the veteran's medical history 
and history of care and activities at the 
Southeastern Pennsylvania Veterans' 
Center, and comment on the effects of the 
service-connected low back disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1999).  The 
examiner should distinguish such 
impairment from impairment resulting from 
other physical disorders.  The examiner 
should also provide an opinion as to 
whether the veteran's service-connected 
lumbosacral strain, as distinguished from 
other physical disorders, results in 
frequent periods of hospitalization 
and/or produces marked interference with 
employment.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for lumbosacral strain above the 
40 percent currently assigned.  In so 
doing, the RO must consider a higher 
schedular rating by analogy to Diagnostic 
Code 5293.  See 38 C.F.R. § 4.20 (1999).  
As part of this determination, the RO 
must consider whether the increased 
rating claim should be referred to the 
Director, Compensation and Pension, for 
extraschedular consideration.  If the RO 
determines that no such referral is 
called for in this case, then in the 
Supplemental Statement of the Case, as 
required, infra, the RO must discuss why 
the referral for extraschedular 
consideration was not required.  In the 
discussion, the RO must cite 38 C.F.R. § 
3.321 (b).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


